


Exhibit 10.15


First Amendment
to the


TEMPLE-INLAND
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective as of February 6, 2009)






WHEREAS, TIN Inc. (the “Company”) maintains the Temple-Inland Supplemental
Executive Retirement Plan (as amended and restated effective as of February 6,
2009) (the “Plan”); and


WHEREAS, the Company has determined that it is desirable to amend the Plan;


NOW THEREFORE, the Plan is hereby amended as follows:


1.  
The text of Appendix I to the Plan is hereby amended to add the following:



3.            In the case of a Participant whose Termination of Employment
occurs after attaining the Normal Vesting Date of age 60 and completion of 15
years of Vesting Service, the calculation of the lump sum payment shall be based
on the Participant's age at the Participant's Normal Vesting Date and the
Participant's accrued Normal Retirement Benefit at the time of the Participant's
Termination of Employment.  It shall also be based on the 30-year Treasury
interest rate and "applicable mortality table" (as described in Section 2 above)
in effect at the Participant's Normal Retirement Date.


2.  
Section 4.4 of the Plan is hereby amended as follows:



4.4           Survivor Benefit.   In the event of a Participant’s death after
the Participant’s Early Vesting Date but before the Participant’s Normal Vesting
Date (or the Participant’s Termination of Employment, if earlier), the
Participant’s Beneficiary shall be entitled to receive a survivor benefit
pursuant to this Article 4 equal to 50% of the lump sum amount that would be
payable to the Participant hereunder assuming that the Participant incurred a
Termination of Employment as of the day before the Participant’s death.  In the
event of a Participant’s death either (a) after the Particpant’s Normal Vesting
Date but before the Participant’s Termination of Employment or (b) after the
Particpant’s Termination of Employment but before actual payment to the
Participant of the Participant’s Executive SERP Retirement Benefit, the full
amount of the lump sum payment that would have been paid to the Participant as
the Participant’s Executive SERP Retirement Benefit (assuming in the case of a
Participant described in the preceding clause (a) that the Participant incurred
a Termination of Employment as
 
 
 

--------------------------------------------------------------------------------

 
 
of the day before the Participant’s death) shall be paid to the Participant’s
Beneficiary as a survivor benefit pursuant to this Article 4.  Any survivor
benefit payable pursuant to this Article 4 shall be paid in accordance with
Article 8 hereof.
 
3.  
Section 8.5 of the Plan is hereby amended to read as follows:



Any survivor benefits payable to a Beneficiary pursuant to Articles 4, 5, 6
and/or 7 shall, except as otherwise provided herein or in Appendix I, be
calculated as of the date of the Participant’s death and shall be paid in the
form of a lump-sum payment payable as soon as practicable after the date of the
Participant’s death (and in all events within 90 days after such date of death).
 
 


IN WITNESS WHEREOF, TIN Inc. has caused this First Amendment to the Plan to be
adopted as of this 7th day of May 2010.



 
TIN INC.
 
By:
/s/ Leslie K. O’Neal
   
Name:
Leslie K. O’Neal
   
Title:
Senior Vice President and Secretary




 
2 

--------------------------------------------------------------------------------

 
